*616OPINION
By THE COURT
However, we think the conclusions and findings of the master commissioner are as near correct as is humanly possible to make.
One question of law raised by counsel for plaintiff in error requires some mention. The master commissioner divided the costs fifty-fifty between plaintiff and defendant. It is urged that the costs should follow the judgment. In an action at law, this rule would be applicable. In an action in equity it does not necessarily follow, while generally the rule of law is followed. The master commissioner recites the situation under which he thinks it proper that the costs be divided. We are in accord with the master in this conclusion. The exceptions to the master commissioner’s report filed by both plaintiff and defendant will be overruled and the report confirmed. Entry may be drawn accordingly.
KUNKLE, PJ, BARNES and HORNBECK, JJ, concur.